Citation Nr: 0911986	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1943 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  

The appeal was previously remanded by the Board for 
additional development.  Specifically, in April 2007, the 
Board directed that the Veteran be issued additional notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), provided notice (along with his representative) of 
the amended 38 C.F.R. § 3.310 effective October 2006 
regarding secondary service connection, and provided VA 
pulmonary and cardiovascular examinations for determining the 
etiology of the disabilities on appeal.  The Board also 
directed that additional records be obtained.

The directed development was coordinated by the Appeals 
Management Center (AMC).  After review of this development, 
the Board finds that it substantially complies with the 
Board's April 2007 remand directives.  The Veteran was issued 
additional compliant VCAA notice and the additional medical 
records were obtained.  

Regarding the directive that the Veteran and his 
representative be issued notice of the amended 38 C.F.R. 
§ 3.310, the AMC did not provide notice of the amended 
regulation in a VCAA letter, but rather, issued a copy of the 
regulation as part of the November 2008 supplemental 
statement of the case that was sent to the Veteran and his 
representative.  To the extent that the April 2007 Board 
remand required that the copy of this letter be issued as 
part of a notification letter, the Board finds that a remand 
is not required as it would serve no useful purpose.  The 
question of secondary service connection raised by the record 
is between COPD and atrial fibrillation - the two issues on 
appeal.  As the instant decision denies service connection 
for both disabilities, secondary service connection must be 
denied as a matter of law and additional notice regarding 
secondary service connection could not lead to a benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Regarding the Board directing the AMC/RO to obtain VA 
examinations, the record now contains VA opinions completed 
without the benefit of examinations.  These opinions, 
completed by the same clinician, indicate that no examination 
was required as the information (data) to answer the 
questions in the Board remand was already of file.  The 
clinician indicated that he had reviewed the claims file in 
detail.  Although cognizant that the April 2007 Board remand 
directed that the clinician obtain a history from the Veteran 
and complete a physical examination, the record indicates 
that the Veteran continues to be in hospice/palliative care 
through VA.  As indicated by the clinician, the claims file 
contained extensive medical documentation at the time of his 
review regarding the Veteran's current disabilities and 
contained the Veteran's service treatment records.  The 
questions asked of the clinician relate to the nexus between 
the currently diagnosed disabilities and findings in the 
service treatment records.  Therefore, after review of the 
claims file and the obtained VA medical opinions, the Board 
finds that these opinions answer the questions presented by 
the Board and were based on a fully developed factual 
background.  Therefore, a remand to obtain additional 
examination would service no useful purpose.  See Sabonis v. 
Brown, supra.

Thus, after this review of the development completed 
subsequent to the April 2007 Board remand, the Board finds 
that the AMC substantially complied with these directives and 
the claims are ripe for adjudication upon the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2008, the Veteran's representative was provided a 
period of 30 days to complete a VA Form 646, providing 
additional argument in the appeal.  This 30 day period passed 
without the representative submitting the document and, 
therefore, the appeal was recertified to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The Veteran was treated for bronchitis in the early and 
mid-1950s while on active duty; subsequently dated service 
treatment records, to include a separation examination, are 
negative for any findings pertaining to a lower respiratory 
infection or lung disease; the preponderance of the evidence 
is against a finding that the Veteran's current lung disease, 
COPD, which was first diagnosed many years after service, is 
causally linked to any incident of or finding recorded during 
service, to include the two isolated, remote episodes of 
bronchitis. 

3.  There is no competent evidence of atrial fibrillation 
during service or for many years thereafter; the 
preponderance of the evidence is against a nexus between 
currently diagnosed atrial fibrillation and any incident of 
or finding recorded during service, to include episodes of 
hepatitis and bronchitis treated decades earlier.

4.  As service connection is not in effect for a lung 
disease, service connection for heart disease as secondary to 
COPD must be denied as a matter of law.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



2.  Atrial fibrillation was not incurred or aggravated during 
active service, nor may any cardiac disease be presumed to 
have been incurred therein; service connection for atrial 
fibrillation as secondary to COPD is denied as a matter of 
law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the Veteran was issued 
multiple VCAA notification letters, to include the April 2007 
VCAA notification letter issued pursuant to the Board remand.  
The April 2007 notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, this letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to the Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the November 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and VA 
medical records.  Among these records are VA and private 
examinations and opinions, to include the November 2008 VA 
opinions obtained upon remand.  After review of these 
opinions, the Board finds that competent, non-speculative 
opinion evidence regarding the questions on appeal are of 
record.  Thus, there is no duty to provide another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

For claims received by VA after June 9, 1998, such as this 
claim, service connection is prohibited for disability (or 
death) on the basis that the disability or death resulted 
from disease or injury attributable to the use of tobacco 
products during a veteran's service.  See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).  The term tobacco products 
include cigarettes.  See 38 C.F.R. § 3.300(a).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The service treatment records show that, in March 1951, the 
Veteran was evaluated and treated for infectious hepatitis 
with jaundice.  Subsequent annual Reports of Medical 
Examination and Reports of Medical History, spanning 1954 to 
1974, note the history of this liver disease but also 
indicate that there were no sequelae, complications or 
recurrence of hepatitis.

Records dated in March 1952 and November 1956 indicate that 
the Veteran was treated for bronchitis.

August and September 1965 Electrocardiograph (ECG) Records 
reflect findings that were within normal limits.  June 1968, 
July 1970 and July 1971 ECGs were also normal.

Service treatment records dated in October 1969 and January 
1971 document that the Veteran had acute upper respiratory 
infections.

A July 1972 record indicates that the Veteran smoked 2 to 3 
packs of cigarettes per day for 10 years, but quit 6 years 
prior, or in approximately 1966.

The Veteran's July 1974 Report of Medical Examination 
completed prior to retirement contains a normal clinical 
evaluation of the chest, heart and lungs. In the accompanying 
Report of Medical History, the Veteran indicated that he had 
not experienced chest, heart or lung problems, but he noted 
that he had had hepatitis during service. An ECG Record for 
Retirement, also dated July 1974, contains a sinus 
bradycardia reading within normal limits.

Post-service private medical records include reports from 
chest X-rays.  X-rays in February and May 1986, May 1987 and 
June 1990 were all read as normal.

Post-service private medical records document treatment and 
evaluation of heart disease in February 1989.  These records 
document complaints of shortness of breath, choking and chest 
pain.  At this time he was in intermittent atrial 
fibrillation.  Dr. JRS (initial used to protect privacy) 
documented that he had no prior history of heart disease.  
The Veteran denied any prior shortness of breath, cough, or 
wheezing.  The Veteran reported an essentially normal prior 
medical history, except for carcinoma of the thyroid.  A 
discharge report indicates that the Veteran had intermittent 
atrial fibrillation and had undergone a left heart 
catheterization because of angina.

The claims file contains two medical opinions from a Dr. EST.  
In an August 2005 letter, he wrote to "shed light" on the 
Veteran's cardiovascular condition and prior history of 
atrial fibrillation.  Dr. EST wrote that the Veteran had a 
long history of atrial fibrillation diagnosed in the 1970's 
by Dr. RS., "soon after release from the Air Force in 
1974."  Dr. EST continued by opining that "[c]learly, the 
origin of the diagnosis of atrial fibrillation preceded his 
retirement in 1974."  He wrote that this was a greater than 
50 percent likelihood.  Regarding the specific etiology, Dr. 
EST wrote that the disease "may have been initiated from his 
early history of hepatitis (possibly causing early right 
heart pulmonary hypertension)."  Dr. EST wrote that the 
"history of documented bronchitis [ ] may have also 
contributed to his development of atrial fibrillation."  He 
again opined that there was the "50% likelihood of these 
disease processes contributing to the later diagnosis of 
atrial fibrillation."  

The second opinion from Dr. EST is dated in January 2006.  He 
wrote that he had thoroughly reviewed the medical service 
records of the Veteran.  He opined that the Veteran's 
COPD/emphysema was "as likely as not to be related to the 
many recurring bouts of acute bronchitis that he experiences, 
as shown in his medical records."  He also opined that 
atrial fibrillation was at least as likely as not to be 
related to his COPD/emphysema.

The Veteran underwent an August 2005 VA examination that 
considered whether he had any residuals of the hepatitis 
treated in service.  The examiner documented the Veteran's 
in-service treatment in 1951.  The Veteran was hospitalized 6 
weeks for treatment.  Subsequent examinations showed no 
complications or sequelae.  The examiner found no residuals 
of hepatitis A.  The September 2005 rating decision denied 
service connection for "viral Hepatitis A."

In November 2005, the Veteran underwent a VA heart 
examination.  The examiner documented that an opinion had 
been requested regarding whether the Veteran's current heart 
disability was the result of hepatitis A in service.  The 
only complained of heart disability was atrial fibrillation.  
The examiner documented discussion with the Veteran and his 
wife.  They were unsure of the exact year of diagnosis.  The 
examiner reported review of a letter from a Dr. EK that 
indicated diagnosis was in the late 1970s by a Dr. RS.  The 
Veteran was currently bedridden due to the disability of Shy-
Dragger syndrome with dementia.  

The examiner again indicated that there were no complications 
or residuals following treatment for hepatitis A in 1951.  
The examiner also again indicated, in essence, that it was 
unclear the exact year of diagnosis of atrial fibrillation 
after separation from service in 1974.  The examiner 
highlighted that there was a "long time span" from 1951 to 
the 1970s.  The examiner documented that the Veteran was 
diagnosed as having follicular cancer of the thyroid in 1986.  
The Veteran underwent a thyroidectomy and was placed on 
Synthroid.  The examiner wrote that atrial fibrillation was a 
known complication of thyroid dysfunction.  He also wrote 
that the Veteran had been diagnosed as having COPD and/or 
emphysema, having smoked until the 1980s.  The examiner 
reported that COPD/emphysema may complicate the atrial 
fibrillation.  The examiner found that atrial fibrillation 
was not a complication of hepatitis A.  Therefore, it was 
less likely than not that atrial fibrillation was due to 
hepatitis A.

In the December 2005 notice of disagreement, the Veteran 
wrote that he quit smoking in 1965, not 1980, and that he was 
diagnosed as having atrial fibrillation shortly after 
service.

Subsequent to the April 2007 Board remand, a medical doctor 
submitted two October 2008 opinions that addressed the 
questions in the Board remand.  He indicated that he had 
reviewed the claims file in detail.  The clinician indicated 
that the evidence necessary to answer these questions was of 
file, and therefore, an examination of the Veteran was not 
required.  

The clinician documented that the service treatment records 
did not show atrial fibrillation or any other cardiovascular 
disease.  Medical documentation showed onset of atrial 
fibrillation in 1989, at which time a cardiac catheterization 
showed mild right coronary artery atherosclerosis.  The 
clinician opined that this was the most likely cause of the 
atrial fibrillation, coupled with the use of Synthroid.  As 
indicated above, the Veteran used Synthroid following thyroid 
carcinoma and subsequent ablation.  The clinician found no 
documentation to suggest atrial fibrillation during service.  
The clinician opined that "[t]he preponderance of 
etiological contribution to atrial fibrillation would 
pathophysiologically be from atherosclerotic coronary 
vascular disease of the right coronary disease, and the 
stimulating effects of exogenous thyroid hormone."  Based on 
these findings, the clinician determined that it was less 
likely than not the development of atrial fibrillation was in 
service or in the one year following discharge from service.

As requested, the clinician also provided an opinion 
regarding the contended connection between atrial 
fibrillation and COPD.  As service connection for COPD is 
denied by the instant decision, it is unnecessary to further 
consider this contention of secondary service connection.

In the November 2008 opinion regarding COPD, the clinician 
again noted that he reviewed the claims file in detail.  He 
also wrote that the answers to the questions asked by the 
Board were in the medical documentation and that therefore, 
there was no need for a "patient visit."  Upon review of 
the service treatment records, the clinician found no 
findings or diagnosis of COPD.  He highlighted that several 
chest X-rays showed normal lungs up to 1989, at which the 
first manifestations of COPD were documented.  He reported 
that his review of the service treatment records revealed 
that the Veteran had been treated for four episodes of acute, 
transitory upper respiratory infections/bronchitis and that 
they were treated with resolution.  In this regard, he 
documented that no pulmonary disease or symptoms were noted 
upon "exit" from service in 1974.  The clinician also 
indicated knowledge that the Veteran was a "heavy" smoker 
until 1965.  The clinician found, therefore, that the most 
likely cause of his COPD was smoking with no evidence to link 
the acute transitory episodes of bronchitis with the much 
later development of COPD.  The clinician opined that it was 
less likely than not the Veteran manifested COPD during 
service, or that any in-service condition or event, other 
than smoking cigarettes, was the cause of the development of 
COPD, which was not manifested until 1989.

Additional records document the Veteran's care in hospice for 
Shy-Drager syndrome.  These records also show that the 
Veteran carries current diagnoses of atrial fibrillation and 
COPD.

Analysis

The Veteran contends, in essence, that his atrial 
fibrillation is causally linked to in-service episodes of 
hepatitis and bronchitis and the subsequent development of 
his COPD.  He attributes his COPD to the episodes of 
bronchitis.  

The claims file contains service treatment records from the 
Veteran's more than 30 years of active duty (February 1943 to 
December 1974).  In pertinent part, these records show 
treatment for hepatitis in 1951 and two episodes of 
bronchitis (lower respiratory infection or lung disease).  
The Veteran was also treated for two upper respiratory 
infections while on active duty but there was no indication 
of lung involvement on either occasion.  No lung disease was 
diagnosed upon the separation from service examination; 
clinical evaluation of the heart and lungs was normal at that 
time, which weighs against the claim for service connection 
for a lung disease.  The service treatment records, to 
include several ECGs and the separation examination, are 
negative for any findings that were attributed to a heart 
disease, to include atrial fibrillation, which weighs against 
the claim for service connection for a cardiac disorder.  

Also preponderating against both of the Veteran's claims is 
the fact that the first medical diagnosis of atrial 
fibrillation and COPD first appeared many years post-service.  
With respect to such negative evidence, the Court of Appeals 
for Veterans Claims held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].   
As to the contended causal relationships between service and 
current diagnoses of lung and heart diseases, the Board notes 
that the private medical opinions from Dr. EST support a 
nexus between the Veteran's atrial fibrillation and in-
service episodes of hepatitis and respiratory infections, to 
include bronchitis.  Dr. EST has also opined that the current 
COPD/emphysema was due to in-service episodes of bronchitis, 
and that the atrial fibrillation was attributable to the 
Veteran's current diagnosis of COPD/emphysema.  Dr. EST had 
indicated that atrial fibrillation was first diagnosed by Dr. 
RS in the 1970s.  The Board notes that the referred to Dr. RS 
in this opinion has the same last name as the Dr. JRS and the 
records of Dr. JRS, but not specifically to a Dr. RS, are of 
record.  It is apparent but not entirely clear that Dr. RS 
and Dr. JRS are the same physician.

The Board finds that the probative value of the opinions by 
Dr. EST is minimal based upon multiple considerations.  
First, this physician's opinions are essentially conclusory 
in nature; he provided little or no rationale for the 
assertion that atrial fibrillation was attributable to 
hepatitis when multiple service treatment records document 
that there were no complications or sequelae of hepatitis.  
Second, Dr. EST did not indicate knowledge of pertinent 
facts, to include the Veteran's history of smoking until 
approximately 1965-66.  As indicated above, service 
connection for a disability developed after service due to 
in-service tobacco use is prohibited.  See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).  Third, Dr. EST indicated 
that the Veteran was diagnosed with atrial fibrillation in 
the 1970s, shortly after service, by Dr. RS.  The Veteran and 
his wife have also indicated that diagnosis was in the 1970s.  
Records from Dr. JRS but not specifically Dr. RS are in the 
claims file and they include a February 1989 record that 
reflects there was no previous treatment or diagnosis of 
atrial fibrillation.  Although, as noted, it is unclear 
whether Dr. RS and Dr. JRS are the same doctor, the 
documentation in the February 1989 record that the Veteran 
did not have a history of heart disease weighs against the 
claim in either event.  Since these opinions are based on an 
incomplete and inaccurate factual background, they are of 
minimal probative value.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court also cited its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, as noted above, the supportive opinions are 
based, in part, upon an inaccurate factual background. 

The claims file also includes the opinions contained in a 
November 2005 VA heart examination and the November 2008 VA 
opinions obtained pursuant to Board remand.  In the November 
2005 heart examination, the examiner opined that there was no 
link between the treatment of hepatitis A in service and the 
development of atrial fibrillation.  

In the November 2008 VA opinions, the clinician found that 
the earliest medical evidence documenting atrial fibrillation 
was dated in 1989, and that the disability was etiologically 
linked to atherosclerotic coronary vascular disease of the 
right coronary artery and the use of thyroid hormone.  The 
clinician found no evidence of a link between service and the 
development of atrial fibrillation.  Regarding COPD, the 
clinician found that the episodes of bronchitis, along with 
the upper respiratory infections, were treated and resolved 
with no lung disease found upon separation and no evidence of 
such disability until 1989.  The clinician opined that the 
Veteran's lung disease was not due to any incident of 
service, except for smoking.  As noted, service connection is 
not allowed on the basis of smoking in service.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Board finds 
that these November 2008 opinions are of substantial 
probative value as they were based on the clinician's 
demonstration of knowledge of the relevant factual 
background, to include that the fact that the Veteran smoked 
until approximately 1965-66, and that the first documentation 
of atrial fibrillation and chronic lung disease is dated many 
years post-service.  That is, the opinions are supported by a 
rationale with citation to the contemporaneously recorded 
clinical record.
To the extent that the Veteran has contended continuity of 
symptomatology (see 38 C.F.R. § 3.303), his contentions are 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of atrial fibrillation or COPD 
until many years after service.  Although there is reference 
in later dated medical records from other clinicians noting a 
history of atrial fibrillation purportedly being diagnosed in 
the late 1970s by Dr. RS, there are no contemporaneously 
recorded medical records indicating such a diagnosis prior to 
1989.  There is also no medical documentation of COPD prior 
to 1989.  Thus, there is no contemporaneously recorded 
medical evidence indicative of these disabilities until more 
than 14 years after separation from service.  The Board is 
cognizant that the Veteran and his wife contend that the 
Veteran has atrial fibrillation and COPD attributable to 
service.  The Veteran and his wife, however, have not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran's atrial fibrillation 
and COPD are not the type of disabilities that can be 
diagnosed by laypersons.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Such diagnoses are established by 
clinical and laboratory examinations (e.g., Chest X-ray; 
EKG).  Thus, while the Veteran and his wife are competent to 
report what comes through the senses, they do not have 
medical expertise to diagnose these disabilities or provide 
an opinion regarding causation/etiology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records show no treatment 
for atrial fibrillation or COPD, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
these disabilities until many years post-service.  As note 
above, the gap of time of between the alleged service and the 
first medical evidence documenting diagnosis of these two 
disabilities is, in itself, significant and it weighs against 
the Veteran's claims.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

Therefore, based on these considerations, the Board finds 
that preponderance of the medical evidence is against a 
finding that atrial fibrillation or COPD began during service 
or are otherwise attributable to service.  As there is no 
evidence of atrial fibrillation within a year of separation 
of service, the heart disease may not be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

As service connection is not in effect for COPD, a claim for 
service connection for heart disease as secondary to COPD has 
no legal merit.  That is, secondary service connection for 
atrial fibrillation must be denied as a matter of law.  38 
C.F.R. § 3.310; Sabonis, supra.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for service connection for COPD and atrial 
fibrillation must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for COPD is denied.

Service connection for atrial fibrillation is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


